Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
Nuestro derecho procesal civil se fundamenta en la con-secución de soluciones justas, rápidas y económicas. 32 LPRA Ap. V, R. 1. La debida notificación de sentencias, órdenes y resoluciones que disponen finalmente de una controversia es un componente esencial de dicho quehacer procesal. Por ello, las Reglas de Procedimiento Civil pro-veen guías claras que regulan el trámite de la notificación y garantizan de forma efectiva el uso de los correspondien-tes remedios posdictamen. Véase, por ejemplo, 32 LPRA Ap. V, Rs. 46, 52.2, 65.3 y 67.1.
La Rama Judicial desarrolló una serie de formularios que son empleados para efectuar la notificación de diversos *264dictámenes judiciales. A pesar de que el propósito de estos formularios debe ser simplificar los procesos administrati-vos y facilitar la comprensión de los mismos, este Tribunal ha tenido que enfrentarse, en varias ocasiones, a contro-versias relacionadas con el uso de estos. Véanse: Plan Salud Unión v. Seaboard Sur. Co., 182 DPR 714 (2011); Dávila Pollock et als. v. R.F. Mortgage, 182 DPR 86 (2011).
Al disponer de las referidas controversias, una mayoría de este Tribunal le confirió a estos formularios una despro-porcional importancia. Con tal proceder, la finalidad y efec-tividad de las sentencias, órdenes y resoluciones que dis-ponen finalmente de una controversia, al igual que el uso de los remedios posdictamen que sean aplicables, quedan supeditadas a la corrección del formulario utilizado para notificarlas. Por ello, en Plan Salud Unión disentí del pro-ceder mayoritario haciéndome eco de las expresiones del entonces Juez Presidente Señor Hernández Denton, quien en Dávila Pollock et ais. criticó la decisión de este Tribunal porque tendía a "favorecer la forma sobre la sustancia con miras a relajar los requisitos de competencia y diligencia que deben regir la representación legal y nuestro ordena-miento procesal”. íd., pág. 101 (Hernández Denton, opinión disidente).
El hecho de que estemos atendiendo, una vez más, una controversia referente a estos formularios deja de mani-fiesto las trabas procesales e interrogantes que éstos suscitan. Véanse: L.J. Torres Asencio y J.M. Viggiano, Derecho procesal apelativo, 82 Rev. Jur. UPR 345, 350, 362-363 (2013); G. Brau Ramírez, Derecho procesal civil, 81 Rev. Jur. UPR 583, 594 (2012). Desafortunadamente, este Tribunal opta por resolver la controversia imponiendo re-quisitos de forma adicionales que solo propenden a aumen-tar la burocracia administrativa en nuestros tribunales. Sin duda, “[e]ste es un paso de retroceso histórico, cuando la trayectoria moderna lo que persigue es la simplificación de los procesos y el abandono de los tecnicismos. El formu-*265laño, que se origina como una herramienta para asistir el trámite de la Secretaría del Tribunal, pasa a ocupar un papel protagónico”. Brau Ramírez, supra, pág. 588. Por considerar que la decisión que hoy nos ocupa es contraria a los postulados que guían los trámites administrativos al amparo de nuestro derecho procesal civil, disiento.